323 F.2d 418
Wayne Francis MORSE, Appellant,v.UNITED STATES of America, Appellee.
No. 9005.
United States Court of Appeals Fourth Circuit.
Argued Oct. 1, 1963.Decided Oct. 7, 1963.

William, J. McCarthy, Baltimore, Md.  (Court-assigned counsel), for appellant.
Daniel W. Moylan, Asst. U.S. Atty.  (Joseph D. Tydings, U.S. Atty., on beief), for appellee.
Before SOBELOFF, Chief Judge, and BRYAN and J. SPENCER BELL, Circuit judges.
PER CURIAM.


1
It appears that the District Judge granted a hearing on a number of issues raised by the appellant in a petition under 28 U.S.C.A. 2255.  The petition was far from clear, and apparently the Judge did not consider that there was an additional contention of the appellant in respect to his mental capacity to stand trial.  The petition cited certain alleged facts in support of this contention, which seem to require at least the court's consideration as to whether a hearing is due on this issue.  We remand the case for this determination.


2
Remanded.